Sanders, J.
(dissenting) — Let us return to first principles. Article I, section 7 of the Washington Constitution states, “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” At issue here is Mr. Khounvichai’s right not to be disturbed in his private affairs and Ms. Orr’s right not to have her home invaded.
Only when officers of the law have a warrant or when there are exigent circumstances or when there is another narrow exception to the warrant requirement are police officers vested with the authority of law requisite to enter a private residence.1 See State v. Ladson, 138 Wn.2d 343, 350, 979 P.2d 833 (1999). Consent to enter a dwelling is a narrowly drawn exception to the warrant requirement and the burden is on the State to prove that consent. State v. Ferrier, 136 Wn.2d 103, 111, 960 P.2d 927 (1998) (citing State v. Hendrickson, 129 Wn.2d 61, 72, 917 P.2d 563 (1996)). In Ferrier we concluded that an essential element of consent is knowledge of the right to refuse consent. Id. at 116 (citing State v. Johnson, 68 N.J. 349, 346 A.2d 66, 68 (1975)). Ferrier warnings provide people with this knowledge.
Unlike the majority, our state constitution does not distinguish between warrantless invasion of a home or interference with personal affairs based upon the subjective intent of police officers. But the majority argues Ferrier *568warnings apply only when police officers intend to search a residence rather than simply invade it. “[T]here is a fundamental difference between requesting consent to search a home and requesting consent to enter a home for other legitimate investigatory purposes.” Majority at 564. Thus, claims the majority, when police officers seek warrantless access to a residence, Ferrier warnings are not required if the police officers later testify that there was no intent to search. This distinction is quite arbitrary as it cannot be based on language in the constitutional text which pertains to “invasion” of the home without regard to the activity that may be undertaken after the threshold is crossed.
The United States Supreme Court has held that application of the Fourth Amendment does not turn on the subjective intent of law enforcement officers. Bond v. United States, 529 U.S. 334, 339 n.2, 120 S. Ct. 1462, 146 L. Ed. 2d 365 (2000); Whren v. United States, 517 U.S. 806, 813, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996) (stating that “we have been unwilling to entertain Fourth Amendment challenges based on the actual motivations of individual officers”); California v. Ciraolo, 476 U.S. 207, 212, 106 S. Ct. 1809, 90 L. Ed. 2d 210 (1986) (rejecting respondent’s challenge to “the authority of government to observe his activity from any vantage point or place if the viewing is motivated by a law enforcement purpose, and not the result of a casual, accidental observation”). Nor can I discern any principled reason why this court should judge a warrantless search of a home based on the subjective intention of police officers. I posit that the subjective intent of an individual cannot substitute for the authority of law referenced in article I, section 7.
The purpose of article I, section 7 is to limit invasion of privacy to those invasions with authority of law. The purpose of Ferrier is to protect individuals against the inherently coercive nature of a police officer’s request to enter a residence under the limited consent exception to the warrant requirement. Ferrier, 136 Wn.2d at 118. The reasons for adopting Ferrier were quoted by the majority and because of their importance I reiterate them:
*569[W]e believe that the great majority of home dwellers confronted by police officers on their doorstep or in their home would not question the absence of a search warrant because they either (1) would not know that a warrant is required; (2) would feel inhibited from requesting its production, even if they knew of the warrant requirement; or (3) would simply be too stunned by the circumstances to make a reasoned decision about whether or not to consent to a warrantless search.
Ferrier, 136 Wn.2d at 115. The Ferrier court also pointed out, “[cjentral to our holding is our belief that any knock and talk is inherently coercive to some degree.” Id. The intent of Ferrier was to protect against coercion, not to parse the subjective intent of police officers.
This court revisited Ferrier in the context of federal agents who in good faith believed they were authorized to make an arrest pursuant to an Immigration and Naturalization Service deportation order. State v. Bustamante-Davila, 138 Wn.2d 964, 983 P.2d 590 (1999). In Bustamante-Davila we reasoned that because police officers and federal agents sought entry to make an arrest, it was not necessary to provide Ferrier warnings. Id. at 983-84. But with Mr. Khounvichai the police officers had no order, arrest warrant, or other authority of law directing officers to take him into custody.
In Williams a warrant was issued for Williams’s arrest and police officers were told by an informant where Williams was staying. State v. Williams, 142 Wn.2d 17, 19, 11 P.3d 714 (2000). Upon informing the tenant that they had a warrant for Williams’s arrest, the police officers were granted permission to enter the apartment. Id. at 20. This court held that Williams lacked standing to claim an unconstitutional search. Id. at 23. The opinion then added in dicta that even if standing were present, possession of an arrest warrant provided the necessary authority of law to enter the dwelling. Id. at 23-24. Ferrier warnings were not necessary.
In both Williams and Bustamante-Davila police officers sought entry to a residence to arrest an occupant pursuant *570to an order or warrant. The United States Supreme Court has held that an arrest warrant “authorizes a limited invasion of that person’s privacy interest when it is necessary to arrest him in his home.” Steagald v. United States, 451 U.S. 204, 214 n.7, 101 S. Ct. 1642, 68 L. Ed. 2d 38 (1981). The officers in Williams and Bustamante-Davila had a legal duty to be at the residence. In contrast, the police officers in Ferrier and here had no search warrant or arrest warrant. Ferrier, 136 Wn.2d at 107; majority at 559. Thus there was simply no authority of law to enter Ms. Orr’s residence. Rather police officers went to Ms. Orr’s residence as the result of an investigatory hunch that did not meet probable cause. Absent authority of law, informed consent is necessary to invade Ms. Orr’s home.
To reach this result we would not have to overrule Williams because the exceptions to Ferrier identified in Williams are not present here. Those exceptions involve circumstances where police officers are either explicitly or implicitly invited because they are involved in “routine responses,” such as investigating a break-in, vandalism, or other crime against the home dweller. Williams, 142 Wn.2d at 27. In a “routine response,” police are responding to either a direct request or an indirect request for their presence or assistance. Under these circumstances police are explicitly or implicitly invited into a home and true consent is more readily apparent. However when police officers arrive on their own initiative there is no invitation for them to enter the premises. In that case they should either (1) ask their questions at the door, or (2) give Ferrier warnings to assure consent is informed and therefore voluntary prior to entering the residence, or (3) obtain a search warrant or other authority of law. The argument that police officers would have to give Ferrier warnings with every routine visit and that they would be greatly impeded in their capabilities is illusory; however, more fundamentally, the purpose of article I, section 7 is not for police convenience but, quite the contrary, for protection of individual privacy.
*571The Court of Appeals in Kennedy recognized that the distinction between consent to enter and consent to search is not persuasive because once officers have access to a home they can seize what is in plain view. State v. Kennedy, 107 Wn. App. 972, 977, 29 P.3d 746 (2001). The majority criticizes the reasoning of the Kennedy opinion as “troubling,” claiming a seizure in plain view is by definition not a search. Majority at 565. Thus, the majority reasons that when officers utilize plain view they are not requesting consent to search and Ferrier need not apply.
However the majority’s fallacy overlooks what is in plain view is apparent only because of the warrantless entry. The plain view doctrine is necessarily limited to the lawful vantage point of the viewer. “The doctrine requires that the officer had a prior justification for the intrusion . . . .” State v. O’Neill, 148 Wn.2d 564, 582-83, 62 P.3d 489 (2003); State v. Hudson, 124 Wn.2d 107, 114, 874 P.2d 160 (1994). Because there was no prior justification to enter Ms. Orr’s home, the plain view exception to the warrant requirement is not applicable.
Moreover it is crucial to protect against the invasion of privacy. Many individuals may not be aware of the police officers’ power of plain view seizure. This “power” is another reason why a Ferrier analysis must hinge on access to the residence rather than subjective intent of police officers to search or not.
The majority engages in semantics when it asserts that a plain view search is not a search, thus completely exempting it from Ferrier. I agree with Kennedy that the “officers’ request for permission to enter is, in effect, a request for permission to ‘search’ for anything in plain view,” and I can think of no reason why the home dweller should not be informed of his right to refuse “consent” to entry. Kennedy, 107 Wn. App. at 977.
This court has held, “[i]n no area is a citizen more entitled to his privacy than in his or her home.” State v. Young, 123 Wn.2d 173, 185, 867 P.2d 593 (1994).
*572I stand by that constitutional principle and therefore dissent.
Johnson, J., concurs with Sanders, J.

 “The warrant requirement is especially important -under article I, section 7, of the Washington Constitution as it is the warrant which provides the ‘authority of law’ referenced therein.” State v. Ladson, 138 Wn.2d 343, 350, 979 P.2d 833 (1999) (citing City of Seattle v. Mesiani, 110 Wn.2d 454, 457, 755 P.2d 775 (1988)). The exceptions to the warrant requirements are “ ‘ “jealously and carefully drawn” ’ ” and not to be expanded upon lightly. Id. at 349 (quoting State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996) (quoting State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980))).